— In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Putnam County (Sweeney, J.), dated February 5, 2003, as granted the defendant’s motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant made a prima facie showing of his entitlement to summary judgment by submitting the medical records of the plaintiffs own treating physicians which established that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The papers submitted by the plaintiff in opposition to the defendant’s motion were insufficient to raise a triable issue of fact in this regard (see Cabri v Myung-Soo Park, 260 AD2d 525 [1999]; Williams v Ciaramella, 250 AD2d 763 [1998]; Medina v Zalmen Reis & Assoc., 239 AD2d 394 [1997]; Waldman v Dong Kook Chang, 175 AD2d 204 [1991]). Accordingly, the defendant was properly granted summary judgment in his favor dismissing the complaint. Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.